  Case 18-09014       Doc 45     Filed 07/17/20 Entered 07/17/20 11:43:58             Desc Main
                                  Document     Page 1 of 17




SIGNED THIS: July 17, 2020




                          _________________________________
                          Thomas L. Perkins
                          United States Chief Bankruptcy Judge
 ___________________________________________________________




                        UNITED STATES BANKRUPTCY COURT
                          CENTRAL DISTRICT OF ILLINOIS

IN RE:                                            )
                                                  )
DAVID M. ADCOCK and                               )
CATHERINE J. ADCOCK,                              )          Case No. 18-90098
                                                  )
                                      Debtors.    )
                                                  )
                                                  )
BANK OF RANTOUL,                                  )
                                                  )
                                      Plaintiff,  )
                                                  )
       vs.                                        )          Adv. No. 18-9014
                                                  )
DAVID M. ADCOCK and                               )
CATHERINE J. ADCOCK,                              )
                                                  )
                                      Defendants. )

                                            OPINION
       This matter is before the Court following trial on the complaint filed by the Plaintiff,
Bank of Rantoul (the “Bank”), against the Debtors, David M. Adcock and Catherine J. Adcock,
seeking a determination that certain debts are nondischargeable pursuant to §523(a)(2)(B) and
§523(a)(6) of the Bankruptcy Code.
  Case 18-09014        Doc 45     Filed 07/17/20 Entered 07/17/20 11:43:58             Desc Main
                                   Document     Page 2 of 17



       FACTUAL BACKGROUND
       The Debtors married and began farming together in 1972. They began their borrowing
relationship with the Bank in 2002, working with Hubert Neal as their loan officer, and received
an operating loan each year thereafter required to be paid in full annually from the sale proceeds
of each year’s crops. In 2007, the Debtors executed a security agreement with the Bank granting
a security interest in substantially all of their farm assets, including crops, equipment and
machinery, now owned and later acquired. The security agreement includes a cross-collateral
provision that applies the security interest to all existing and future debts and obligations of the
Debtors to the Bank.
       The Debtors paid each year’s operating loan in full until 2015 when they had a poor year
and were not able to fully pay the operating loan, falling short by $60,000. They also had a
closed-end equipment loan with the Bank on which they made interest-only payments in 2015
and again in 2016. In October 2016, the Debtors applied with the Bank for their 2017 operating
loan. In 2016, Mr. Neal retired and Scott Wonderlin became the banker in charge of the Debtors’
loans. As part of the 2017 loan application process, Mr. Wonderlin asked the Debtors to
complete a Farm and Home Financial Statement. They submitted the signed Financial Statement
on October 24, 2016, disclosing total assets of $1,533,671, including farm equipment valued at
$740,500, and total liabilities of $777,899. On October 26, 2016, the 2017 loan in the amount of
$431,000 was approved by the Bank, which covered the farm operating planned expenses listed
on the Financial Statement, excluding an interest expense of $21,000, plus an additional $36,000
designated as Family Living expenses.
       Mr. Neal was deposed prior to trial and the deposition transcript was admitted into
evidence. According to his testimony, when Mr. Neal was handling the Debtors’ loan accounts,
he would customarily obtain each year a copy of the Debtors’ tax returns and proof of insurance
and would make a “farm visit” each fall to the Debtors’ property to verify, item by item, all of
the equipment that was the Bank’s collateral. According to Mr. Neal, this was an FSA
requirement that he routinely followed since the FSA was guaranteeing the Bank’s loans to the
Debtors for most of the years that the Debtors had loans from the Bank. (The USDA’s Farm
Service Agency is authorized to guarantee farm loans up to 95% against loss of principal and
interest.) His practice was to send the FSA a copy of the equipment list while keeping a copy in
the Debtors’ loan file. It may be inferred that the equipment list would have included all


                                                  2
  Case 18-09014       Doc 45      Filed 07/17/20 Entered 07/17/20 11:43:58             Desc Main
                                   Document     Page 3 of 17



equipment and machinery owned by the Debtors at that point in time, including items financed
by other lenders such as John Deere Financial. Mr. Neal stated that it was customary when an
item of equipment was sold or traded that it would be deleted from the list. After he took over the
loan file in 2016, Mr. Wonderlin did not make any farm visits to the Debtors’ property or
otherwise inspect the Bank’s collateral, which the Debtors viewed as unusual in light of their
prior experience with Mr. Neal.
        The Debtors do not dispute that the October 24, 2016 Financial Statement does not
include unsecured debts to several creditors including approximately $15,000 of Capital One
credit card debt, $18,500 of debt to Decatur Earthmover Credit Union, $22,000 in Chase credit
card debt, $9,000 owed to Juniper, $3,000 owed to Synchrony, $33,000 to Van Horn, an input
supplier, and $51,000 to John Deere Financial, as well as approximately $160,000 in purchase
money secured debt to John Deere Financial for a Combine and a Planter. On page 3 of the
Financial Statement under Cash Farm Operating Expenses, the Debtors listed Planned Expenses
totaling $409,000 including a $25,000 lease payment for the Combine but failed to list the annual
payment for the Planter, which was $11,631.79. The debt service payment to the Bank on the
equipment loan is listed separately in the amount of $61,000. The Bank makes no allegation that
the Debtors were contractually prohibited from purchasing or leasing equipment financed by
other lenders.
       The Debtors filed their Chapter 12 bankruptcy case on February 2, 2018, listing on
Schedule B farm equipment valued at $540,000, a value of approximately $200,000 less than on
the earlier Financial Statement. It came to the Bank’s attention from reviewing their bankruptcy
schedules that the Debtors owned a 2009 John Deere Combine and the 2004 John Deere Planter
but had omitted these pieces of equipment from the October 24, 2016 Financial Statement. These
two items were valued at $176,000 on the bankruptcy schedules. After doing the math, the Bank
contends that the farm equipment listed on the Financial Statement at $740,500 was valued in the
bankruptcy papers, just 16 months later, at only $364,000.
       The Bank filed Claim 19-1 in the amount of $163,206.92, representing the unpaid
balance of the 2017 operating loan as of the petition date. The confirmed Chapter 12 plan treats
this claim as fully secured and obligates the Debtors to pay it in full with interest at 5.5% over a
term of 7 years. The equipment loan balance is evidenced by Claim 16-1 in the amount of
$280,107.79. The confirmed plan bifurcates that claim into a secured portion of $187,907 and an


                                                  3
  Case 18-09014         Doc 45      Filed 07/17/20 Entered 07/17/20 11:43:58          Desc Main
                                     Document     Page 4 of 17



unsecured portion of $92,200.79. The secured portion is to be paid in full with interest at 5.5%
over a term of 7 years, while only a minimal distribution is scheduled to be made on the
unsecured portion.
ANALYSIS
        Count I
        Count I of the Bank’s complaint seeks a determination that the unpaid balance of the
2017 operating loan and the equipment loan, allegedly “renewed” in October 2016, should be
excepted from discharge under §523(a)(2)(B). The Bank contends that the October 24, 2016
Financial Statement submitted by the Debtors was materially false for failing to list all of their
debts and loan payments and by overstating the value of their farm equipment, that the Debtors
intended to deceive the Bank, that the Bank reasonably relied upon the financial statement when
making the 2017 operating loan and renewing the equipment loan, and that if the Bank had been
aware of the true facts it would not have made the 2017 operating loan or renewed the equipment
loan.
        To further the policy of providing a debtor a fresh start in bankruptcy, exceptions to
discharge are to be construed strictly against a creditor and liberally in favor of a debtor. Meyer
v. Rigdon, 36 F.3d 1375 (7th Cir. 1994). With a presumption in favor of discharge in bankruptcy,
the creditor bears the burden to demonstrate by a preponderance of the evidence that the
exception applies. In re Morris, 223 F.3d 548, 552 (7th Cir. 2000).
        Section 523(a)(2)(B) provides that an individual debtor is not discharged from any debt
obtained by:
           (B) use of a statement in writing ---
               (i) that is materially false;
               (ii) respecting the debtor’s or an insider’s financial condition;
               (iii) on which the creditor to whom the debtor is liable for such money, property,
               services, or credit reasonably relied; and
               (iv) that the debtor caused to be made or published with intent to deceive.
11 U.S.C. §523(a)(2)(B).
        To prevail on a claim under this section, the creditor must prove that the debtor made a
materially false written statement about his financial condition with the intent to deceive, and
that the creditor reasonably relied on the statement. In re Cohen, 507 F.3d 610, 613 (7th Cir.


                                                    4
  Case 18-09014        Doc 45     Filed 07/17/20 Entered 07/17/20 11:43:58              Desc Main
                                   Document     Page 5 of 17



2007). A financial statement is materially false if it paints a substantially untruthful picture by
misrepresenting information that would ordinarily affect the decision to grant credit, or if the
lender would not have made the loan “but for” the debtor’s misrepresentations. In re Morris, 230
B.R. 352 (Bankr. N.D. Ill. 1999), aff’d, 223 F.3d 548 (7th Cir. 2000).
       In order to prove reasonable reliance, the creditor must establish that it actually relied
upon the financial statement and that its reliance was reasonable. Mayer v. Spanel Intern. Ltd., 51
F.3d 670 (7th Cir. 1995). The reasonableness of a creditor’s reliance should be determined on a
case-by-case basis in light of the totality of the circumstances. Matter of Bonnett, 895 F.2d 1155
(7th Cir. 1990). In assessing whether a creditor’s reliance was reasonable, the court should
consider whether the creditor followed its own standard practices and the standards or customs of
the creditor’s industry, including what is considered a commercially reasonable investigation of
the information supplied by the debtor. In re Cohn, 54 F.3d 1108, 1117 (3rd Cir. 1995). It is also
appropriate to take into account whether the debtor and creditor had an ongoing relationship that
may have affected the nature of the transaction in question. In re Watson, 294 B.R. 198 (10th
Cir. BAP 2003).
       Intent to deceive may logically be inferred from a false representation which the debtor
knows or should know will induce the lender to make a loan. In re Napier, 205 B.R. 900, 907
(Bankr. N.D. Ill. 1997). An outright intent to deceive is not an absolute requirement, as
recklessly making a false representation can satisfy the intent to deceive requirement of
§523(a)(2)(B). In re Hudgens, 149 Fed. Appx. 480, 486 (7th Cir. 2005); In re Grossman, 174
B.R. 972, 984 (Bankr. N.D. Ill. 1994) (intent to deceive may be demonstrated by proving
reckless indifference to or reckless disregard for the accuracy of the information in a financial
statement).
       While conceding that one of the John Deere loan payments and the credit card and
several other unsecured debts were not disclosed on the October 24, 2016 Financial Statement,
the Debtors argue that the falsity was not material given that they still had a positive net worth.
They argue that if the Bank actually relied on the statement, the reliance was not reasonable
given that Mr. Wonderlin failed to make a farm visit to verify and inspect the equipment and
machinery that was the Bank’s collateral, failed to obtain a current credit report, and failed to
request proof of crop insurance or obtain an assignment of government program payments. The



                                                  5
  Case 18-09014       Doc 45     Filed 07/17/20 Entered 07/17/20 11:43:58             Desc Main
                                  Document     Page 6 of 17



Debtors argue that they did not have an intent to deceive the Bank, citing their long-time
borrowing relationship with the Bank.
       The October 24, 2016 Financial Statement was submitted by the Debtors to the Bank in
support of their application for a 2017 operating loan. Mr. Wonderlin took over the Debtor’s loan
account in 2016 from the prior loan officer, Hubert Neal, after Neal retired in early 2016. The
application for the 2017 operating loan was Mr. Wonderlin’s first significant contact with the
Debtors or their account. The Debtors were long-term customers of Bank of Rantoul, having
obtained farm loans annually since 2002. So even though he had no personal experience with
their loan history, Mr. Wonderlin had access to a loan file that documented the performance of
the Debtors’ farming operation and their loan history over the prior 15 years. Mr. Adcock
testified that crop year 2015 was the first time that the Debtors were unable to pay the annual
payments due the Bank, when they were short by about $60,000, due to significant health
problems suffered by Mr. Adcock beginning with a knee replacement in February 2015 and a
subsequent back injury. This testimony was not challenged by the Bank and Mr. Wonderlin did
not claim that he was unaware of Mr. Adcock’s health issues as of October 2016.
       In its objection to confirmation of the Chapter 12 plan, the Bank recited a history of the
loan payments for 2015, 2016 and 2017, the three years preceding the bankruptcy filing.
According to the Bank, the shortfall on the 2015 operating loan was $68,000. In 2016, the
Debtors had a better year and were able to repay the 2016 operating loan in full plus $8,000
toward the 2015 shortfall. In 2017, the Debtors were unable to fully pay their operating loan for
that year, falling short by $162,119.50. Of course, the 2017 results are not relevant to the
October 2016 transaction.
       In addition to annual operating loans, the Debtors borrowed $302,000 from the Bank on
April 2, 2014 for the purchase of equipment, to be repaid in five equal installments of
$71,360.29, inclusive of principal and interest, with the first payment due April 2, 2015. In 2015
and 2016, apparently with the Bank’s acquiescence, the Debtors paid only the annual interest
accrued on the equipment loan, with nothing toward principal. In 2017, the Debtors paid the
interest plus $23,755.16 on the principal.
       The Bank alleges that the October 24, 2016 Financial Statement was materially false in
that the balance sheet section failed to list substantial unsecured debts and two purchase money
secured equipment loans made by John Deere Financial and the cash flow section failed to list


                                                 6
  Case 18-09014        Doc 45     Filed 07/17/20 Entered 07/17/20 11:43:58              Desc Main
                                   Document     Page 7 of 17



the annual payments required to be made to John Deere Financial on account of those purchase
money loans. Mr. Wonderlin testified at trial that if he had known of these other debts and the
associated payments, he would not have approved the 2017 operating loan. He gave no testimony
about renewing the equipment loan in October 2016, which the Court deems to be an
abandonment by the Bank of the theory of nondischargeability related to the alleged “renewal”
of the equipment loan. Additionally, the Bank’s objection to the plan asserts that the equipment
loan, a closed-end term loan, was not due to mature until April 2, 2019, which the Court
determines to be a judicial admission that the equipment loan was not up for renewal in October
2016.
        The omitted debts are itemized on exhibit B attached to the complaint and on Plaintiff’s
Exhibits 8 and 9 admitted at trial. Plaintiff’s Exhibit 7 admitted at trial contains copies of
statements from those creditors evidencing the balance due on or about October 24, 2016.
Listed are seven credit cards and three debts to John Deere Financial including the two purchase
money loans and a separate unsecured debt to John Deere Financial on a “Farm Plan” line of
credit. The credit card debts total approximately $50,000 and appear to be incurred for a
combination of ordinary living expenses and normal farm operating expenses that were expected
to be paid off on a short-term basis according to Mrs. Adcock’s testimony in her deposition, a
copy of which transcript was admitted as Plaintiff’s Exhibit 19. There is no allegation by the
Bank and no evidence that the Debtors used the credit cards for luxury or non-ordinary purposes.
        Plaintiff’s exhibits 7 and 8 also evidence that the Debtors had two unsecured debts on
closed-end loans with Decatur Earthmover Credit Union during the October 2016 time period
with a balance of approximately $18,000. There is no evidence in the record as to when these
loans were obtained or for what purpose. The records indicate that monthly payments of $500 for
these loans were debited from the Debtors’ credit union accounts.
        Plaintiff’s Exhibits 7 and 8 also evidence that the Debtors had an unsecured debt balance
with John Deere Financial of $51,000 in October 2016. This debt is correlated with Claim 1-1
filed by John Deere Financial. The documents attached to that claim indicate that the Debtors
maintained an open-end line of credit with John Deere Financial, called a Farm Plan account,
from 2007 through 2017. The account had a basic credit limit called the “Regular Limit” of
$15,000 and a second limit called the “Special Terms Limit” of $36,700 for a total credit limit of
$51,700. The documents indicate that advances drawn under the Special Terms provisions were


                                                  7
  Case 18-09014        Doc 45     Filed 07/17/20 Entered 07/17/20 11:43:58            Desc Main
                                   Document     Page 8 of 17



payable in full on a short-term basis. The account statements showing all transactions made from
2007 through 2107 are attached to Claim 1-1. The records indicate that the Debtors used the
account regularly to pay for equipment repairs and parts with Heath’s in Monticello and later
AHW in Monticello and to purchase seed from Monsanto. As such, these expenditures protected
the value of the equipment and facilitated planting crops that were the Bank’s collateral and
would not have been objectionable to the Bank.
         On October 20, 2016, just prior to the date of the Financial Statement, the account
balance on the Farm Plan line of credit was $51,151.64. One month later, on November 20,
2016, the Debtors made payments of $38,879.78 bringing the account balance down to
$14,125.70, thereby paying off in full the Special Terms advances. The records indicate that the
Farm Plan account was used exclusively for ordinary farm operating expenses. Under these
circumstances, it seems certain that the Bank, through Mr. Neal, would have been aware that the
Debtors had such a line of credit, common in the farming industry for farmers who own
substantial equipment and machinery. However, Mr. Neal did not testify at trial nor was he asked
about this at his deposition. Neither was the Debtors’ loan file with Bank of Rantoul introduced
into evidence at trial and Mr. Wonderlin did not testify about what information that file
contained.
         Plaintiff’s Exhibit 7 also evidences that the Debtors were indebted to Van Horn, Inc. in
the fall of 2016. Van Horn is an independent agricultural services dealership located in Central
Illinois providing fertilizers, seed, crop protection, consultation and custom application services
to farmers. In October and November 2016, the Debtors purchased goods and services from Van
Horn totaling approximately $36,000, payable in full by January 20, 2017.
         The Debtors also had an open account with Illini FS for the purchase of fuel and
lubricants. According to the documents that are part of Plaintiff’s Exhibit 7, the Debtors made
purchases in October 2016 totaling approximately $8,000, due and payable by November 25,
2016. This debt appears to be a necessary operating expense, payable on a short-term basis that
was paid in full. Claim 21-1 filed by Illini FS is for a debt of $17,423 incurred in October and
November of 2017 with no amounts carried over from prior years, indicating the Debtors were
purchasing fuel from Illini FS each fall and regularly paying the full balance in a short time
frame.



                                                  8
  Case 18-09014       Doc 45     Filed 07/17/20 Entered 07/17/20 11:43:58             Desc Main
                                  Document     Page 9 of 17



       The Debtors also had two secured purchase money debts correlated with Claims 2-2 and
3-2 filed by John Deere Financial. In January 2013, Mr. Adcock purchased from Heath’s a used
John Deere 9670 STS Combine for $168,806, with a down payment of $25,000, and the balance
of $143,921 payable with interest at 4.25% in six annual payments of $27,704.68 with the first
payment due February 1, 2014. Claim 2-2 asserts a petition date balance of $82,388.45.
        In December 2015, Mr. Adcock purchased from AHW a used John Deere 1790 Planter
for $71,839. He made a cash down payment of $3,000 and traded in a 2000 John Deere 1535
receiving a trade-in credit of $14,900. The balance of $54,184 with interest at 3.65% was to be
paid with a single payment of $2,000 due March 18, 2016 followed by five annual payments of
$11,631.79 beginning on December 18, 2016. Claim 3-2 asserts a petition date balance of
$45,543.01.
       The evidence also indicated that Mr. Neal had not customarily required the Debtors to
submit an annual financial statement. When Mr. Wonderlin took over as the loan officer
handling their accounts and requested they prepare and sign a financial statement in October
2016, it was the first one they had prepared in a number of years. The Debtors did not have the
benefit of using a recently prepared financial statement that could be easily updated. The October
24, 2016 Financial Statement was prepared from scratch, meaning that, Mrs. Adcock, as the farm
operation’s bookkeeper, must have searched through her accounting records for the information
necessary to complete the statement. There is no evidence that she sought the assistance of her
tax accountant.
       Mrs. Adcock testified that she, not her husband, has been keeping the books and paying
the bills for the farming business. She provided the list of debts requested by the Bank and
provided the information listed on bankruptcy schedules D and E/F. She curated the documents
in Plaintiff’s Exhibit 7. She also provided the information contained in Plaintiff’s Exhibit 11,
which lists payments made from the USDA program payment in the amount of $30,131 received
on November 24, 2016. She also provided the information contained in Plaintiff’s Exhibits 13
and 14, which list 2016 expenses paid out of 2016 grain checks and which were also prepared at
Mr. Wonderlin’s request. Mrs. Adcock testified that all of the grain checks are two-party checks
payable to the Debtors and Bank of Rantoul. Her customary procedure was to endorse the checks
and send them to the Bank with directions as to how the funds were to be applied. She testified
during her deposition that, with Mr. Neal’s consent, they had always been allowed to pay certain


                                                 9
  Case 18-09014        Doc 45     Filed 07/17/20 Entered 07/17/20 11:43:58              Desc Main
                                  Document      Page 10 of 17



operating expenses such as hail insurance and crop insurance premiums from the grain check
proceeds.
        The record does not contain any evidence as to what specific role Mrs. Adcock or Mr.
Adcock played in preparing the October 24, 2016 Financial Statement or what their thought
process was with respect to what debts were listed and what debts were omitted or whether they
understood that all debts and debt payments were to be listed. From the evidence that is in the
record, however, the Court may infer that it was Mrs. Adcock who played the major role in the
Financial Statement’s preparation, with Mr. Adcock’s input focusing on listing and valuing the
items of equipment and machinery. As the Debtors point out, the larger secured debt payment to
John Deere Financial for the combine was included in the cash flow section, while the smaller
payment of $11,000 for the planter was omitted.
       The Court carefully listened to and observed the Debtors during their testimony at trial.
Both were forthright and this Court viewed their testimony as credible. Having said that, Mr.
Adcock was not very knowledgeable about the financial details of the farm business as Mrs.
Adcock had full responsibility for paying the bills and dealing with the Bank and the other
creditors. The poor year in 2015 certainly put the Debtors in a difficult financial situation from
that point forward, as they had difficulty matching the debt payment cycles with an uneven
revenue stream, resulting in the use of credit cards to fill in the gaps and to cover losses.
       The Court concludes that the evidence does not establish that the Debtors were intending
to mislead the Bank by omitting some of their debts and one secured debt payment on the
Financial Statement. They did, however, act recklessly. When, where and under what
circumstances the Debtors filled out the Financial Statement is not part of the record. With no
evidence to the contrary, the Court must infer that the Debtors were aware that they were
required to list all of their debts on the Financial Statement, that they had sufficient time to do so,
that they had ready access to their accounting records and that they were not given any contrary
verbal instructions by an officer or employee of Bank of Rantoul.
       With respect to whether the omissions on the Financial Statement were material, the
Court concludes that they were not material to the Bank’s decision to approve the Debtor’s
application for a 2017 operating loan. The Debtors were long-term customers of the Bank with a
good repayment history. 2015 had been the first year that the Debtors were unable to fully repay
what was due, which was attributable to Mr. Adcock’s health issues suffered that year, which the


                                                  10
  Case 18-09014       Doc 45     Filed 07/17/20 Entered 07/17/20 11:43:58             Desc Main
                                 Document      Page 11 of 17



Bank must have been made aware of during Mr. Neal’s farm visit, if not earlier. From Mr.
Wonderlin’s perspective, 2015 was an aberrant year. There was no reason for him to believe that
the Debtors’ farming operation would not return to profitability. He gave no testimony to the
contrary.
       The omitted debts were largely for ordinary farm operating expenses, the payment of
which the Bank would have routinely approved. With respect to the omitted equipment loan
payment to John Deere Financial, the Bank should have been well aware that it is necessary for
farmers to regularly trade and/or replace older or unrepairable machinery and equipment. Had
the omitted $11,000 payment to John Deere Financial for the planter, a necessary piece of
equipment, been listed, it would not have been a red flag to the Bank and would not have been a
significant concern regarding the Debtor’s ability to repay the Bank’s loans as the cash flow
portion of the Financial Statement projected sufficient net income to cover the payment.
        It should be emphasized that while Mr. Wonderlin was new to the Debtors’ loan
accounts and lacked the personal historical knowledge that Mr. Neal had, he is nonetheless
properly charged with knowledge of all of the information contained in the Bank’s loan files for
the Debtors’ accounts. According to Mr. Neal’s testimony, the loan files would have included a
complete list of all of the Debtors’ machinery and equipment for most, if not all, of the years that
the Debtors were doing business with the Bank. Given that Mr. Neal was making an annual farm
visit, it is highly likely that he was aware of the Debtors’ equipment purchases with John Deere
Financial and that the Bank’s loan files would have contained such information.
       Testifying at trial, Mr. Wonderlin made a conclusory, and convenient, declaration that he
would not have approved the 2017 operating loan had the Debtors fully disclosed all of their
debts. Here again, it is significant that the Debtors were long-term customers of the Bank with a
good repayment record, unlikely to have their annual access to an operating loan cut off absent
extreme circumstances. Most importantly, grain farm operating loans are written as fully secured
loans, expected to be repaid in full from the sale proceeds of that year’s crops, usually
backstopped by crop insurance. The 2017 operating loan was made as a fully secured loan. There
is no evidence that the Bank believed Mr. Adcock’s crop yield and price projections were overly
optimistic.
        Mr. Wonderlin’s assertion that he would have denied the application for the 2017
operating loan was not corroborated by any other evidence. There was no evidence that in


                                                 11
  Case 18-09014       Doc 45     Filed 07/17/20 Entered 07/17/20 11:43:58            Desc Main
                                 Document      Page 12 of 17



October 2016 the Bank had classified the Debtors’ loans as distressed or troubled, or that the
Bank’s loan committee or Board was questioning whether the Bank should continue to provide
credit to the Debtors. In fact, the 2016 operating loan had been approved notwithstanding the
arrearage on the 2015 loan. The Bank did not obtain a credit report or engage in other activity
that could be characterized as due diligence. Moreover, a decision by the Bank not to fund the
Debtors’ input expenses, possibly resulting in no crops planted and no crop income, would have
dramatically increased the payment risk for the Bank’s equipment loan and other loans. Given
the Debtors’ large equipment loan with the Bank, it would have been a risky decision for the
Bank to turn down the 2017 operating loan thereby forcing the Debtors to attempt to find input
financing elsewhere. There are no facts in the record to indicate that the Bank was prepared to
assume that risk in October 2016. In fact, the promissory note evidencing the 2017 operating
loan is dated October 26, 2016, just two days after the date of the Financial Statement, indicating
prompt approval of the loan. The Court concludes that it is more likely than not the Bank would
have made the 2017 operating loan even if the additional unsecured debts and the planter
payment had been listed on the Financial Statement.
       With respect to the Bank’s allegation that the equipment values on the Financial
Statement may have been inflated, pages 7 and 8 of the Financial Statement are a typed list of
equipment entitled “Machine Inventory” with a handwritten value amount next to each item. The
only “evidence” offered as proof of the allegation is the lower aggregate value sum stated in the
bankruptcy schedules. Mr. Wonderlin admitted that the Bank had not had the Debtors’
equipment appraised after he assumed responsibility for the loans. None of the prior years’
equipment lists were produced for purposes of comparison. The Debtors were asked no questions
about who prepared the typed “Machine Inventory” or how the values were determined. Whether
the values on the Financial Statement were based on replacement value versus liquidation value
on the bankruptcy schedules is not part of the record, but that is a reasonable inference based
upon the circumstances. The Court concludes that the Bank failed to carry its burden to prove the
Debtors intentionally overstated the value of their equipment on the Financial Statement in an
effort to mislead the Bank.
        The Court concludes that the Bank failed to prove that the omissions and misstatements
on the October 24, 2016 Financial Statement were material, a necessary element of proof under
§523(a)(2)(B). Judgment will be entered for the Debtors on Count I.


                                                12
  Case 18-09014        Doc 45     Filed 07/17/20 Entered 07/17/20 11:43:58              Desc Main
                                  Document      Page 13 of 17



       Count II
       In Count II of the complaint, the Bank alleges that the Debtors disposed of assets that
were its collateral without paying the proceeds to the Bank, seeking a determination of
nondischargeability in an amount equal to the value of the assets converted under §523(a)(6).
The Bank alleges that the Debtors wrongfully converted a John Deere 8430 tractor, certain grain
proceeds and government program payments.
       Section 523(a)(6) excepts from discharge a debt “for willful and malicious injury by the
debtor to another entity or to the property of another entity.” 11 U.S.C. §523(a)(6). A security
interest in or a lien on property of the debtor is a property interest held by the secured creditor so
that an act of conversion of a creditor’s collateral may be within the scope of §523(a)(6).
Willfulness is established by proof that the debtor, without the creditor’s authorization, sold or
otherwise disposed of the creditor’s collateral and used the proceeds for purposes other than
payment of the secured debt. In re Foust, 52 F.3d 766 (8th Cir. 1995); In re Russell, 262 B.R.
449, 455 (Bankr. N.D. Ind. 2001). Maliciousness is established where the debtor either intended
to harm the secured creditor or was aware that it was “highly likely” the creditor would be
harmed by his actions. Jendusa-Nicolai v. Larsen, 677 F.3d 320, 324 (7th Cir. 2012); see also In
re Scarlata, 979 F.2d 521, 526 (7th Cir. 1992) (creditor must show that the debtor knew his acts
would automatically or necessarily cause the creditor’s injury).
       The inquiry into maliciousness also asks whether the debtor was aware that he had no
legal justification for his actions or whether he believed he had a just cause or excuse. Jendusa-
Nicolai, 677 F.3d at 324; In re Thirtyacre, 36 F.3d 697, 700 (7th Cir. 1994). A just cause or
excuse may be demonstrated where the debtor and creditor had an established course of dealing
whereby the creditor permitted the debtor to sell or dispose of collateral without necessarily
having to pay the proceeds to the creditor. In re Wolfson, 56 F.3d 52, 54-55 (11th Cir. 1995); In
re Magee, 164 B.R. 530, 536 (Bankr. S.D. Miss. 1994). Such a permissive course of dealing is
common in the agricultural lending arena when a lender holds a security interest in all or most of
the farmer’s personal property assets such as crops, government program payments, equipment
and machinery, and all proceeds, a so-called “barnyard lien,” and by necessity permits the
proceeds of its collateral, often the farmer’s sole income, to be used to pay ordinary operating
expenses and living expenses. See In re Adkisson, 2001 WL 34076353 (Bankr. C.D. Ill.).



                                                  13
  Case 18-09014       Doc 45     Filed 07/17/20 Entered 07/17/20 11:43:58            Desc Main
                                 Document      Page 14 of 17



       According to the evidence presented at trial, the Debtors and the Bank had an established
course of dealing under which the Debtors deposited all grain checks (which were two-party
checks) into their account at the Bank. Mrs. Adcock would then direct the Bank how to apply the
funds among their several Bank loans or to pay other non-Bank debts, which the Bank willingly
permitted. The Bank also did not regularly take an assignment of government program payments.
The Court concludes that, in general, the Bank freely permitted the Debtors to use the grain and
government program proceeds as they saw fit, at least to the extent that the Debtors remained
current on their annual loan payments to the Bank. The Bank never required the Debtors to pay
any additional income or profits other than the regular payments due on their loans. Although the
Bank could have altered the established course of dealing after the payment shortfall in 2015 by
notifying the Debtors of a change, there was no evidence presented that any alteration was ever
communicated by the Bank.
       There was a somewhat different course of dealing with respect to machinery and
equipment. According to Mr. Neal’s deposition testimony, he followed a relatively strict regimen
requiring an annual inspection and listing of the machinery and equipment, at least in part
because it was an FSA requirement. With any loan secured by depreciating collateral, the
lender’s goal is to maintain a fully secured position at all times. Mr. Neal acknowledged that
farmers regularly trade older equipment for newer equipment without much concern by the
secured lender, presumably as long as the aggregate collateral value is maintained. If, however,
the Debtors had sold a piece of equipment without replacing it, Mr. Neal stated that he would
expect them to pay the sale proceeds to the Bank, although there is no evidence in the record that
this ever happened.
       The Debtors owned a John Deere 8430 Tractor purchased in 2011 and financed by John
Deere Financial. On June 1, 2017, the Debtors sold the Tractor to First Farmers Bank and Trust
of Converse, Indiana as a sale and lease-back transaction. The transaction is described in
paragraph 18 of the Statement of Financial Affairs and on Form 4797 of the Debtors’ 2017
federal income tax return. The sale price was $130,000, from which $36,291.46 was paid to the
first lienholder, John Deere Financial, and $25,148.49 was paid to First Farmers, as lessor, for
the first lease payment. The remaining sale funds of $68,560.05 were not paid to Bank of
Rantoul even though the Bank held a junior lien on the Tractor. The disposition of those funds



                                                14
    Case 18-09014          Doc 45       Filed 07/17/20 Entered 07/17/20 11:43:58                        Desc Main
                                        Document      Page 15 of 17



was not explained by the Debtors. The Bank alleges the Debtors’ failure to pay the remaining
proceeds to the Bank caused it to suffer a willful and malicious injury.
         The rationale for the sale and lease-back transaction was not explained by the Debtors at
trial. The only reasonable inference to be drawn from the evidence is that the transaction enabled
the Debtors to pay off the purchase money loan balance to John Deere Financial and receive
about 70% of the remaining equity value of the 8430 tractor in cash from First Farmers Bank.
The Debtors did not seek the approval of or make Bank of Rantoul, holder of a junior lien, aware
of the transaction involving a piece of its collateral. The Debtors reportedly received a cash
payment of $68,560.05, no portion of which was paid to Bank of Rantoul. Since there was no
additional equipment added to the Debtors’ equipment inventory as a consequence of the
transaction, the aggregate value of the Bank’s collateral declined, constituting an injury to the
Bank’s property interest.1 At trial, the Debtors made no effort to explain why they engaged in the
transaction in June 2017, or how the proceeds were spent. At that point in time, the Debtors had
already missed two principal payments on the equipment loan and were carrying an unpaid
balance on the 2015 operating loan. Under these circumstances, the Court concludes that the
Debtors actions were willful and malicious toward the Bank under §523(a)(6).
         The Bank also had a lien on proceeds from the sale of Debtors’ grain. Farm borrowers are
customarily required to sell their grain to designated purchasers who are made aware of the
lender’s lien and, consequently, grain checks are issued as two-party checks, with the farmer and
the lender as joint payees. Mrs. Adcock testified that her usual procedure when she received a
grain check was to endorse it and mail it to the Bank for deposit into the Debtors’ checking
account. She would often send a separate check drawn on that checking account to pay the Bank
on one of the loans. She stated they used a separate check for tax reasons. In 2016, the Debtors
spent $43,724.31 from the checking account that held the grain proceeds on things such as labor,
crop insurance, and repairs. In 2017 Debtors spent $50,517.86 from the checking account on
things such as parts, fuel, and labor. Mr. Wonderlin stated the Bank allowed these checks to clear


1
  Oddly, the tax documents indicate that the 8430 Tractor was purchased in 2011 for $110,000 and sold in 2017 for
$130,000. Presumably, the 2017 sale price was inflated above the true value to enable the Debtors to obtain a larger
cash payment from First Farmers Bank, which that bank was willing to go along with likely in exchange for a more
favorable return on its investment. In 2017, the Debtors incurred a net farm loss of $86,000, offsetting the $96,000
taxable gain on the sale and lease-back transaction, meaning the inflated sale price did not result in a significant tax
liability. Under these circumstances, the appropriate loss determination for §523(a)(6) purposes is $68,560.05, the
amount of cash the Debtors actually received from the transaction.

                                                           15
  Case 18-09014        Doc 45    Filed 07/17/20 Entered 07/17/20 11:43:58              Desc Main
                                 Document      Page 16 of 17



because they believed more money would come in from the sale of grain. The Bank takes the
position for purposes of its complaint that the Debtors acted wrongfully in using the grain
proceeds to pay other debts and that the proceeds should have been applied towards the Debtors’
loans with the Bank.
       All of the grain checks were two-party checks that named the Bank as a joint payee and
were deposited in the Debtors’ account at the Bank. The payments from that account were all
known to and at least tacitly approved by the Bank and appear to have been for necessary farm
expenses or living expenses, consistent with the established course of dealing between the
parties. There is no allegation that the Debtors sold grain out of trust or made any
misrepresentation about the use of the grain proceeds. The Court concludes that the Debtors’ use
of the grain proceeds to pay other debts and expenses was consistent with the established course
of dealing, was at least implicitly consented to by the Bank and was not malicious.
       The Bank also had a lien on government payments. The Debtors received a USDA
Conservation Stewardship Program payment of $30,131 deposited into their account at the Bank
on November 24, 2017 and an additional subsidy payment of $24,000 received in the Fall of
2017. None of those funds were applied to the Debtors’ loans with the Bank. Here again, the
Bank permitted the Debtors to use those funds in their discretion by writing checks on the
account.
       After the bankruptcy filing, at the Bank’s request, Mrs. Adcock compiled lists of the
expenses paid out of those government payments. The $30,131 from the Conservation
Stewardship Program was used to pay ordinary expenses such as labor, parts, insurance
premiums, electricity and phone bills, groceries and household expenses. From those funds, they
also made a $10,000 payment to their bankruptcy attorney on January 3, 2018. Similarly, the
$24,000 subsidy money was used to pay for parts for the machinery, drainage tile, utilities,
insurance and gasoline for the farm tank.
       The course of dealing established by the evidence shows that the Bank had never taken
an assignment of any government program payments. The Bank was not a payee on the checks
and had never mandated that the Debtors were required to apply government program funds to
their loans with the Bank. Instead, the Bank allowed the Debtors to use the funds to pay ordinary
operating and living expenses at their discretion. The record indicates that the Debtors, with Mr.
Neal’s knowledge and consent, regularly used government payments received in the fall to pay


                                                 16
  Case 18-09014       Doc 45      Filed 07/17/20 Entered 07/17/20 11:43:58          Desc Main
                                  Document      Page 17 of 17



insurance premiums, likely in recognition of the fact that cash flow is a common issue as many
farm expenses come due before grain is harvested and sold. The Bank could have at any time
revoked their permission for the Debtors to use the government program funds to pay other
expenses, but it did not do so.
       The Debtors were not examined at trial about the timing of the payments or about what
their revenue expectations were at that time. Missing from the record is any evidence that the
Debtors spent the government payments knowing that they would be unable to pay the full 2017
loan payments to the Bank. With one exception, the Bank did not carry its burden to prove that
the government program proceeds were spent maliciously. The exception is the retainer fee paid
to the bankruptcy lawyer, which was not an ordinary operating or living expense within the
scope of the established course of dealing. The Debtors could not have had a reasonable
expectation that the Bank would have approved of the use of its collateral for that purpose.
       The Court concludes that under §523(a)(6), the Bank suffered a loss due to willful and
malicious conversion of its collateral in the amount of $78,560.05. The Bank is entitled to a
judgment of nondischargeability on Count II in that amount.
       This Opinion constitutes this Court’s findings of fact and conclusions of law under Rule
7052 of the Federal Rules of Bankruptcy Procedure. A separate judgment order will be entered.




                                             # # #




                                                17
